DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed May 20, 2022, is acknowledged. Claims 1, 3-5, 7, 9, and 19 are amended. Claims 17-18 are cancelled. Claims 1-16, and 19-20 are pending in the instant application.

Specification
The disclosure is objected to because of the following informalities:
“Weighted portion(s)” in paragraphs [0063-0064] and “weighted units” throughout the specification have been used to describe reference characters 110 and 112. Applicant is requested to use consistent terminology. For purposes of examination, the weighted portions are considered to be separate from the attachable/detachable weighted units.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the weighted portions must be shown or the features will be canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: coupling mechanism in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
On lines 4 and 7 of claim 1, the limitation “coupling mechanism” is discussed in paragraph [0046] of the instant disclosure.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, the limitation “heavy yarn” is unclear because the term “heavy” is relative, and is not defined by applicant in the disclosure. For purposes of examination, “heavy yarn” is interpreted to be high density yarn common in the art of weighted clothing. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (WO 2018226679 A1, cited in the IDS) in view of Petrakis et al. (US 9168413 B2, hereinafter Petrakis).
Regarding claim 1, see Brown annotated Figures 1-2 below, Brown discloses a system for use in personal fitness, comprising:
an article of clothing (see Abstract) is configured to be worn by a user during a personal fitness session, the article of clothing having:
a designated portion (considered to be selected portions of the article of clothing) that includes a coupling mechanism (considered to be the internal magnetic weight, “one or more magnetic weights may be positioned in place between layers of the garment (either removable or fixed in place). Additional weights may be attachable and removable from the magnets at an outer surface of the garment, wherein a garment layer separates the internal magnetic weight and the external, added weight. For example, piping (e.g., metal fibers forming a rope) may be made of a magnetic material that may be secured to an outer layer of the garment via magnets embedded between layers of the garment. This is advantageous as the internal magnetic weight provides a first amount of weight for a baseline workout or therapy session, while the additional, external weight provides a second amount of weight that may be added for a more strenuous workout”, see paragraph 0044 lines 1-9); and
at least one weighted portion (considered to be some of the portions where the internal magnetic weight is located, see paragraph 0044 lines 1-9 above); and
a first weighted unit (considered to be the external weight, see paragraph 0044 lines 1-9 above) having a coupling mechanism (considered to be the magnetic material of the external weight, see paragraph 0044 lines 1-9 above) configured to interact with the coupling mechanism of the portion of the article of clothing to cause the first weighted unit to remain substantially in place at the portion of the article of clothing during the personal fitness session (see note below).
Note: The intended use of the prior art is to keep removable weights secured to the article of clothing during exercise (“Each weight may be secured within between layers of a garment, on an inner surface of the garment, or on an outer surface of the garment.” See paragraph 0033 lines 1-3).

    PNG
    media_image1.png
    863
    1033
    media_image1.png
    Greyscale

However, Brown does not disclose that the at least one weighted portion that includes either or both of heavy yarn and weighted tubes knitted into the article of clothing.
Petrakis teaches a similar system, in the same field of endeavor in regards to weighted articles of clothing for exercise, see Petrakis annotated Figures 1A-B and 13 below, wherein an article of clothing (garment 100, “wearable garment 100 has an outer shell 110, and a inner lining 120 detachable from the outer shell, the inner lining preferably being an elastic fabric and also preferably deploying detachable weights 130 coupled to the inner lining 120.” See Abstract and column 4 lines 63-67) configured to be worn by a user during a personal fitness session, the article of clothing (100) having:
a designated portion (considered to be selected areas of inner garment 120, “The weights 130, being attached to the inner garment 120…The weights 130 can be distributed between primary body joints and the body core on a detachable shell or smaller supports that then attach to the inner garment 120.” See column 6 lines 12-18) that includes a coupling mechanism (considered to be coupling means, “The [weights 130] can be attached directly onto the fabric [of inner garment 120], e.g. by sewing, fastening or piping them in the fabric [of inner garment 120], that is sewing the fabric around the linear metal springs into pipes or tubes. Alternatively they can be attached onto elastic fabric pieces/panels that can mounted on the suit by zippers, “Velcro™” or other [coupling] means. Some of the advantages of such an arrangement are their replacement with fabric panels of different weight and their removal for washing purposes.” See column 5 lines 25-32 and note below); and
at least one weighted portion (considered to be a selected area of inner garment 120) that includes weighted tubes (1320, “Elastic tubes 1320 are oriented in generally parallel rows and connected to the fabric 1310 [of the inner garment 120], such as by stitching, adhesives and the like. The tubes 1320 modulate in diameter to contain a plurality of metal beads 1330 as weights in a spaced array on fabric 1310.” See column 8 lines 56-60) knitted into the article of clothing (100).
Note: Coupling mechanisms, such as hook and loop fasteners, buttons, zippers, and further equivalents thereof, require two interacting surfaces to each have a coupling component. Therefore, the weighted units of the prior art have coupling components that interact with the coupling components of the designated portions.

    PNG
    media_image2.png
    590
    580
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    489
    449
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the internal weight of the weighted portions as taught by Brown with functionally equivalent weighted tubes as taught by Petrakis to yield the predictable results of providing an initial weight to the article of clothing, and to further improve uniform weight distribution.
Regarding claim 2, Brown as modified by Petrakis teaches the system of claim 1, as seen above. Brown further discloses wherein the coupling mechanism of the designated portion of the article of clothing includes a plurality of metal units (“the weight includes a plurality of pellets made of a metal or metal alloy. In one example, the metal is steel. The steel may be a plurality of a steel shots (e.g., rounded or angular shots)”, see paragraph 0046 lines 1-3).
Regarding claim 3, Brown as modified by Petrakis teaches the system of claim 2, as seen above. Brown further discloses wherein the coupling mechanism of the first weighted unit includes a plurality of magnetic units (considered to be metal fibers, see paragraph 0044 lines 1-9 above) that is arranged and configured to magnetically couple with the plurality of metal units (see paragraph 0044 lines 1-9 above).
Regarding claim 5, Brown as modified by Petrakis teaches the system of claim 2, as seen above. Brown further discloses wherein the plurality of metal units is embedded within the article of clothing at the designated portion thereof (see paragraph 0033 lines 1-3 above).
Note: The internal metallic weight of the prior art is located between layers of the article of clothing and thus considered to be embedded within the article of clothing.
Regarding claim 6, Brown as modified by Petrakis teaches the system of claim 1, as seen above. Brown further discloses wherein the coupling mechanism of the first weighted unit includes a plurality of metal units (considered to be metal fibers, see paragraph 0044 lines 1-9 above).
Regarding claim 7, Brown as modified by Petrakis teaches the system of claim 6, as seen above. Brown further discloses wherein the coupling mechanism of the portion of the article of clothing includes a plurality of magnetic units that is arranged and configured to magnetically couple with the plurality of metal units (see paragraph 0044 lines 1-9 above).
Note: It is the intended use of the prior art for the removable external weights to couple with the plurality of magnetic units at the designated portions of the article of clothing.
Regarding claim 8, Brown as modified by Petrakis teaches the system of claim 6, as seen above. Brown further discloses wherein the plurality of metal units includes a plurality of ball bearings (see paragraph 0046 lines 1-3 above and note below).
Note: According to Dictionary.com (see Appendix), pellets are defined as “a small, rounded or spherical body”. Inasmuch the applicant has shown the ball bearings to provide weight, the metal pellets/shots as taught by Brown are considered to be functionally equivalent to the ball bearings.
Regarding claim 9, Brown as modified by Petrakis teaches the system of claim 7, as seen above. Brown further discloses wherein the first weighted unit (“one or more [individual] weights are composed of a malleable, moldable, or flexible composition. The malleable or flexible composition may be a metal such as iron, aluminum, or lead. Alternatively, the flexible or moldable composition may be a thermoplastic polymer composition. In some examples, the metal may be made of a flexible composition such as a thermoplastic polymer with metal inserts embedded within the flexible material.”, see paragraph 0051 lines 2-7) is made of thermoplastic polyurethane (TPU) (see note below) and the plurality of metal units is embedded within the TPU.
Note: According to this interpretation, individual weights can be placed within the article of clothing or attached externally (“The weighted clothing may include one or more weight areas provided within or on a surface of the garment. Each weight area may have one or more individual weights. Alternatively, a plurality of weights may be provided in one or more weight areas.” See paragraph 0026 lines 1-3). The additional individual weights that are placed externally (see paragraph 0044 lines 1-9 above) are considered to be the weighted units. Furthermore, these individual weights may be of a thermoplastic polymer composition of the prior art encompasses the use of TPU, and it would be obvious to one of ordinary skill in the art to interchangeably use different thermoplastic polymer compositions to achieve the predictable results of a flexible weight to form to a wearer’s body.
Regarding claim 10, Brown as modified by Petrakis teaches the system of claim 1, as seen above. Brown further discloses a second weighted unit (considered to be another external weight, see note below) having a coupling mechanism (see paragraph 0044 lines 1-9 above) configured to interact with the coupling mechanism of the designated portion of the article of clothing to cause the second weighted unit to remain substantially in place at the portion of the article of clothing during the personal fitness session (see Abstract and paragraph 0033 lines 1-3 above).
Note: The intended use of the prior art is to have multiple weighted units designed to couple to the various designated portions of the article of clothing.
Regarding claim 11, Brown as modified by Petrakis teaches the system of claim 10, as seen above. Brown further discloses the second weighted unit has a weight (“each individual weight is in a range of 0.01-10 kg, 0.01-0.1 kg, 0.1-5 kg”, see paragraph 0058 lines 2-3 and note below) that is greater than a weight of the first weighted unit to allow the user to progressively increase the weight (see paragraph 0044 lines 1-9 above) during the personal fitness session by replacing the first weighted unit with the second weighted unit.
Note: The first weighted unit is considered to be the smaller of the individual weights, while the second weighted unit is considered to be the larger of the individual weights. The intended use of the prior art is to accommodate different fitness goals by creating variability in the number of weighted units in each designated portion and the weight of each individual weight. 
Regarding claims 12-13, Brown as modified by Petrakis teaches the system of claim 1, as seen above. Brown further discloses a second weighted unit (considered to be another external weight, see claim 10 note above) having a coupling mechanism (see paragraph 0044 lines 1-9 above) configured to interact with a coupling mechanism of another portion of the article of clothing (considered to be another designated portion of the four designated portions shown in Brown annotated Figure 2 above) to cause the second weighted unit to remain substantially in place at the other portion of the article of clothing during the personal fitness session (see claim 10 note above); 
and wherein the first and second weighted units are both coupled with the article of clothing during the personal fitness session (see claim 10 note above).
Regarding claims 14-15, Brown as modified by Petrakis teaches the system of claim 1, as seen above. Brown further discloses a second weighted unit (considered to be another external weight, see claim 10 note above) having a coupling mechanism (see paragraph 0044 lines 1-9 above);
and wherein the first and second weighted units are configured to allow the user to progressively increase the weight during the personal fitness session by effectively adding the first weighted unit to the second weighted unit (see paragraph 0026 lines 1-3 above and note below).
Note: Individual weights are comprised of magnetic and metal units (see paragraph 0044 lines 1-9 above), and are configured to attach to designated portions of the article clothing that comprise of magnetic and metal units. The first and second weighted units of the individual weights are considered to stack on each other in a single weight area (see paragraph 0026 lines 1-3 above) similarly to how they individually attach to the designated portions. 
However, Brown is silent as to coupling the second weighted unit to the second weighted unit to both remain substantially in place at the portion of the article of clothing during the personal fitness session.
It would have been obvious to one of ordinary skill in the art to have stacked the individual weights, or laid the individual weights side by side, on the weight area of the designated portion to achieve the predictable result of increasing the weight according to the needs of a wearer. Furthermore, the proposed modification is a rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C).
Regarding claim 16, Brown as modified by Petrakis teaches the system of claim 1, as seen above. Brown further discloses wherein the article of clothing is selected from the following group: a shirt, a compression shirt, and a pair of pants (“The weighted clothing may be configured for any number of different uses. For example, the clothing may be configured as athletic or workout clothing (e.g., moisture- wicking or form-fitting apparel), casual clothing (e.g., t-shirts or jeans), or work clothing (e.g., dress pants or shirts). The clothing may be one out of a variety of different configurations or shapes.” See paragraph 0021).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (cited in the IDS) in view of Petrakis et al. (US 9168413 B2, hereinafter Petrakis), and further in view of Petrakis.
Regarding claim 4, Brown as modified by Petrakis teaches the system of claim 2, as seen above. Brown further discloses wherein the plurality of metal units includes a plurality of ball bearings (see paragraph 0046 lines 1-3 above and note below) that include enclosed spherical-shaped weights (see note below) positioned between two layers of polyurethane (PU)-coated material (“The plurality of pellets (e.g., steel shots) may be combined with one or more additional components to form the weight. In some examples, the additional component may be an additional metal (e.g., copper metal or copper alloy). Additionally, or alternatively, the additional component may be an adhesive composition configured to bond or otherwise secure the plurality of pellets together…the adhesive [composition] may be a polyurethane resin… an additional component includes a sealing or encapsulation layer configured to secure the plurality of pellets and adhesive composition. The encapsulation layer may be a strong but flexible material configured to allow the weight to bend or curve around a wearer's body”, see paragraphs 0046-0049).
Note: According to Dictionary.com (see Appendix), pellets are defined as “a small, rounded or spherical body”. Inasmuch the applicant has shown the ball bearings to provide weight, the metal pellets/shots as taught by Brown are considered to be functionally equivalent to the ball bearings.
However, Brown as modified by Petrakis does not teach the polyurethane (PU)-coated material to be textiles.
Petrakis, see Petrakis annotated Figure 13 below, further teaches a designated portion wherein a plurality of metal units (1531, 1532, “The elastic fabric 1500 comprises two layers of an elastic membrane 1510 and 1520 encapsulating one layer comprised of the metallic weights 1531 or 1532 in between the two layers. The elastic membrane is preferably a non-woven fabric. The encapsulated metal weight can be a disk 1531 as shown in FIG. 15A, or a sphere 1532 as shown in FIG. 15B. The two layers 1510 and 1530 are connected to each by local fusion under compression, ultrasonic welding”, see column 9 lines 12-20) includes a plurality of ball bearings (1532, see note below) that include enclosed spherical-shaped weights (1532) positioned between two layers of textiles (elastic fabric layers 1510, 1520) by way of any or all of the following: compression and ultrasonic methods (see column 9 lines 12-20 above).

    PNG
    media_image4.png
    266
    621
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the encapsulation material of the designated portion as taught by Brown with the functionally equivalent elastic fabric layers as taught by Petrakis to yield the predictable results of securing the spherical-shaped weights and allowing the weights to curve around a wearer’s body.
Note: When Brown is further modified by Petrakis, the textile layers as taught by Petrakis encapsulates the spherical-shaped weights and the polyurethane adhesive.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (WO 2018226679 A1, cited in the IDS) in view of Petrakis et al. (US 9168413 B2, hereinafter Petrakis), and in further view of Casillas et al. (US 20150233778 A1, hereinafter Casillas).
Regarding claim 19, Brown discloses a system for use in personal fitness, comprising:
an article of clothing (see Abstract) configured to be worn by a user during a personal fitness session, the article of clothing having a communication unit (considered to be the electronic device, “the weighted clothing may include an electronic device configured to monitor and report athletic activity. In certain examples, the electronic device or a portion of the electronic device is embedded within or on a surface of one or more weights. Alternatively, or additionally, an electronic device or a portion of the electronic device is attached to a surface of the garment material or embedded between two layers of the garment.” See paragraph 0061) integrated with the article of clothing and configured to interact with an electronic device (“The electronic device may be connected over a communication network with a separate electronic device (e.g., a mobile phone or tablet computer of the wearer) to provide the collected data… the communication network includes communication via radio wave frequencies. In one particular example, the communication network includes Bluetooth low energy (BLE) technology or a comparable technology configured to transmit small packets of information” See paragraph 0065), wherein the communication unit is a near field communication (NFC) device (see note below).
Note: Communication via radio frequencies as disclosed by the prior art meets the limitation of “near field communication (NFC)” because NFC devices utilize radio frequencies to communicate. 
However, Brown does not disclose that the at least one weighted portion  includes either or both of heavy yarn and weighted tubes knitted into the article of clothing.
Petrakis teaches a similar system, in the same field of endeavor in regards to weighted articles of clothing for exercise, see Petrakis annotated Figures 1A-B and 13 above, wherein an article of clothing (garment 100, see Abstract and column 4 lines 63-67 above) configured to be worn by a user during a personal fitness session, the article of clothing (100) having:
a designated portion (considered to be selected areas of inner garment 120, see column 6 lines 12-18 above) that includes a coupling mechanism (considered to be coupling means, see column 5 lines 25-32 above and note below); and
at least one weighted portion (considered to be a selected area of inner garment 120) that includes weighted tubes (1320, see column 8 lines 56-60 above) knitted into the article of clothing (100).
Note: Coupling mechanisms, such as hook and loop fasteners, buttons, zippers, and further equivalents thereof, require two interacting surfaces to each have a coupling component. Therefore, the weighted units of the prior art have coupling components that interact with the coupling components of the designated portions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the internal weight of the weighted portions as taught by Brown with functionally equivalent weighted tubes as taught by Petrakis to yield the predictable results of providing an initial weight to the article of clothing, and to further improve uniform weight distribution.
Regarding claim 20, Brown in view of Petrakis teaches the article of clothing of claim 19, as seen above. Brown in view of Petrakis is silent as to wherein the electronic device is configured to launch at least one selected from a group consisting of the following: real-time coaching, a training program, and a connection with at least one other user.
Casillas teaches a similar system, in the same field of endeavor in regards electronic devices for personal fitness, comprising of an article of clothing (100) configured to be worn by a user during a fitness session (Abstract);
a communication unit (sensor system 12 including communication port 14, “In general, the article of apparel has a sensor system 12 connected thereto and/or disposed thereon, which includes a port 14 adapted for connection to an electronic module 16 or other device, one or more sensors 20, and one or more sensor leads 22 connecting the sensors 20 to the port 14.” See paragraph 0044) integrated with the article of clothing (100) and configured to interact with an electronic device (16);
wherein the electronic device (16) is configured to launch real-time coaching (“The port 14, module 16, and/or external device 110 can be configured to give the user active, real-time feedback. In one example, the port 14 and/or module 16 can be placed in communication with a computer, mobile device, etc., in order to convey results in real time. Additionally, the data can be used to compare athletic movements, such as comparing a movement with a user's past movements to show consistency, improvement, or the lack thereof, or comparing a user's movement with the same movement of another, such as a professional golfer's swing.” See paragraph 0077 and note below).
Note: Under broadest reasonable interpretation (BRI), real-time coaching is interpreted as feedback for training in real-time. The real-time feedback as taught by Casillas is considered to be real-time coaching.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the electronic device as taught by Brown to include the real-time coaching as taught by Casillas to further improve a user’s training session by providing personalized feedback to the user. 

Response to Arguments
Applicant’s arguments with respect to claim 1-16 and 19-20 have been considered but are moot because the new ground of rejection is in light of newly found prior art applicable to applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stuart et al. (US 20110274903 A1) discloses an embodiment of a weighted article of clothing comprising of high-density textile yarn, generally representative of the art.
Card (GB 2462477 A) discloses an embodiment of a weighted article of clothing comprising of flexible weighted gel rods, generally representative of the art.
Henneberry (US 20180161616 A1) discloses an embodiment of a weighted article of clothing comprising of weighted tubes coupled to the article of clothing, generally representative of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily R Patubo whose telephone number is (571)272-6717. The examiner can normally be reached M-Th 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY R PATUBO/           Examiner, Art Unit 3784                                                                                                                                                                                             
/JENNIFER ROBERTSON/           Primary Examiner, Art Unit 3784